                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


April Linn Lucas,

          Plaintiff,

v.                                              Case No. 18-10087

Commissioner of Social Security,                Sean F. Cox
                                                United States District Court Judge
      Defendant.
______________________________/

                                            JUDGMENT

          Pursuant to FED. R. CIV. P. 58, the Court hereby enters judgment in favor of Plaintiff,

reversing the Commissioner’s decision and remanding this case for further administrative

proceedings, as set forth in this Court’s Order issued this date, and Magistrate Judge Stafford’s

February 20, 2019 Report and Recommendation, pursuant to the fourth sentence of 42 U.S.C. §

405(g).

                                                s/Sean F. Cox
                                                Sean F. Cox
                                                United States District Judge

Dated: March 11, 2019




                                                   1
